Case 5:16-cv-10444-JEL-MKM ECF No. 1301-1, PageID.39824 Filed 10/29/20 Page 1 of 3




    TERMS OF SETTLEMENT OF FLINT WATER CASES AGAINST THE
                     STATE OF MICHIGAN
         An agreement has been reached by the State of Michigan and Plaintiffs’
  Counsel to settle all of the civil Flint Water Cases against the State, its agencies, and
  its past and current employees. This agreement was achieved after more than 18
  months of intense negotiations, under the auspices of United States District Court
  Judge Judith E. Levy, before whom many of these cases are pending, and with the
  active engagement of two Court-appointed mediators, retired United States Senator
  Carl Levin and retired Wayne County Circuit Court Judge Pamela R. Harwood, and
  the efforts of the Court-appointed Special Master, Deborah Greenspan.
      The settlement requires that the State of Michigan pay $600 million into a
       qualified settlement fund (the “Fund”) for the benefit of those individuals,
       property owners, and businesses who claimed they were injured by the water
       distributed by the City of Flint. The Fund will be allocated among different
       classes and non-class groups of Plaintiffs (after payment of attorneys’ fees
       and expenses, and settlement administration expenses, as approved by the
       Court) as follows:
   Minor Children Settlement Categories  79.5% (64.5% for ages 6 and under at
                                         first exposure to Flint water; 10% for
                                         ages 7-11; 5% for ages 12-17)
   Adults and Property Damage Settlement 18% (15% for adults; 3% for property
   Categories                            damage)
   Business Economic Loss Settlement 0.5%
   Category
   Programmatic      Relief   Settlement 2%
   Category

      The settlement requires that certain preliminary conditions must be met.
       Plaintiffs and the State will work in good faith, and expect to be able, to meet
       those conditions within the next approximate 45 days. However, if these
       conditions are not met within approximately 60 days, then the Plaintiffs or the
       State can cancel and rescind the settlement, making it null and void.

      Among other things, the settlement establishes a filing process for those who
       wish to submit claims (“Claimants”) to a Court-approved Claims
       Administrator. Individuals and entities will be eligible to register claims if, at
                                         1
Case 5:16-cv-10444-JEL-MKM ECF No. 1301-1, PageID.39825 Filed 10/29/20 Page 2 of 3




        various times during the Exposure Period (April 25, 2014 to the date the
        Settlement Agreement is signed), they:
              (1) owned or lived in a residence that received water from the Flint
              Water Treatment Plant;
              (2) owned or operated a business that received water from the Flint
              Water Treatment Plant;
              (3) ingested or came into contact with water received from the Flint
              Water Treatment Plant for at least twenty-one (21) days during any
              thirty (30) day period during the Exposure Period; or
              (4) during the time period April 25, 2014 through December 31, 2016
              were both exposed to water received from the Flint Water Treatment
              Plant and diagnosed with Legionnaire’s Disease.
      All owners and renters of residential property in Flint who received Flint water
       between April 25, 2014 and July 31, 2016 will be eligible to recover property-
       related compensation.

      All individuals who were minors in Flint at the time they were first exposed
       to Flint water during the Exposure Period will be eligible to recover
       compensation without proof of personal injury, with larger amounts of
       compensation to those who can show personal injuries, blood or bone lead
       levels, or who lived in homes with lead service lines.

      Adults in Flint exposed to Flint water during the Exposure Period will be
       eligible to recover compensation with proof of personal injury.

      The Fund will also provide local school districts and public school academies
       within the Genesee Intermediate School District with financing to provide
       special education services for students who lived in Flint during the Exposure
       Period and who require such services.

      Special procedures will apply for Claimants who are minors or are legally
       incapacitated.




                                           2
Case 5:16-cv-10444-JEL-MKM ECF No. 1301-1, PageID.39826 Filed 10/29/20 Page 3 of 3




       Because the amount to be paid to each Claimant will in part depend upon how
        many filed claims are verified, the precise amount to be paid to each Claimant
        will not be known until the claims process is completed.

       The State, its agencies, and current and former employees will be fully
        released from any liability to any individual or entity who receives payment
        from the Fund or is otherwise covered by the settlement with respect to any
        civil Flint water claims. Although certain individuals and entities may opt-out
        or choose not to participate in the settlement, it is anticipated that most if not
        all the civil claims against the State, its agencies, and current and former
        employees will be dismissed.

       This settlement is subject to being completely documented and approved by
        the Court. The documentation will contain many more details than this
        summary.

       This settlement is structured so that defendants in the Flint Water Cases, other
        than the State of Michigan, its agencies, and current and former employees,
        may join by committing to contribute an amount approved by Plaintiffs and
        the State. Those amounts will increase the Fund available for distribution to
        the Plaintiffs. The litigation will continue against any defendants who choose
        not to join in this settlement, with the potential for further recovery by the
        Plaintiffs if they prevail at trial.

       This settlement is strongly supported by counsel for Plaintiffs and the State,
        who have devoted their best efforts over more than 18 months to bring this
        litigation to a fair conclusion.
  487159




                                             3
